Citation Nr: 1635096	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  11-32 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1959 to January 1961.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In May 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015) and 38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The issue of service connection for a skin disability is remanded for a supplemental VA medical opinion.  The August 2011 VA examination report is inadequate because the VA examiner based the negative medical opinion on no evidence of a skin condition, no lesions consistent with tinea capitis, and no scarring or scaling areas on the scalp at the time of the examination (i.e., no current skin disability).  The August 2011 VA examiner did not consider whether the diagnosis of actinic keratosis, which is included among the Veteran's active problems in VA treatment records, was related to service.  See, e.g., December 2011 VA emergency department note (noting that the Veteran was seen for actinic keratosis).  The Veteran has also recently submitted evidence of a diagnosis of seborrheic keratosis.  See May 2016 private treatment record (showing that a tissue biopsy report for a scalp lesion with a final diagnosis of seborrheic keratosis).  

In this case, the evidence showed a fungal growth on the scalp of three months' duration during service (i.e., March 1960), the Veteran testified at the Board hearing that the current skin symptoms involving the scalp are the same symptoms demonstrated during service, and there are current diagnoses of a skin disability affecting the scalp (i.e., actinic keratosis and seborrheic keratosis); however, the evidence of record is insufficient to decide the appeal.  

The June 2016 letter submitted by a medical provider reports a post-biopsy diagnosis of seborrheic keratosis and notes the Veteran's report that the biopsied scalp lesions were present since active service; however, the evidence shows that scalp lesions have not been present since service.  See, e.g., September 2008 VA nursing note (denying skin problems in the last 30 days); September 2009 VA primary care note (denying any changes in hair, rashes, or skin lesions during review of systems); May 2011 VA primary care note (denying skin rash, itching, and pigmentation during review of systems).  The medical provider provides no actual opinion on the nexus relationship between the current skin disability and service.  The August 2011 VA medical opinion obtained in connection with the appeal is inadequate because it was based on the inaccurate factual premise of no current skin disability; thus, there is no adequate medical opinion of record that addresses the likelihood that the current skin disability is related to service.  For these reasons, a remand for a supplemental VA medical opinion is needed.  

Accordingly, the issue of service connection for a skin disability is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a supplemental medical opinion from the August 2011 VA medical examiner who examined the Veteran's skin disability (or another appropriate medical professional).  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the examiner should provide, for each diagnosis, an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that any current skin disability is causally or etiologically related to service, to include any symptomatology, event, or incident therein.  The examiner should explain the answer.  

For the purpose of providing the medical opinion, the examiner should discuss the following: (1) the fungal growth on the scalp of three months' duration during service (i.e., March 1960); (2) the Veteran's report that the current skin symptoms involving the scalp are the same symptoms demonstrated during service; and (3) the current diagnoses of actinic keratosis and seborrheic keratosis.  The examiner should note that the current scalp lesions have not been present since service.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

2.  Thereafter, readjudicate the remanded issue.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




